FILED
                            NOT FOR PUBLICATION                              FEB 3 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RODNEI FRAZIER,                                   No. 13-17471

               Plaintiff - Appellant,             D.C. No. 1:10-cv-01656-LJO-MJS

  v.
                                                  MEMORANDUM*
JOHNATHAN AKANO; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       California state prisoner Rodnei Frazier appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and retaliation against him for filing a

federal action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C.

§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

       The district court properly dismissed Frazier’s Eighth Amendment claim

because Frazier failed to allege facts sufficient to show that defendants were

deliberately indifferent to his alleged need for treatment. See Farmer v. Brennan,

511 U.S. 825, 837 (1994) (“[A] prison official cannot be found liable under the

Eighth Amendment for denying an inmate humane conditions of confinement

unless the official knows of and disregards an excessive risk to inmate health[.]”);

Hallett v. Morgan, 296 F.3d 732, 746 (9th Cir. 2002) (delay of medical treatment

does not constitute deliberate indifference unless delay led to further injury); see

also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (though pro se

pleadings are to be liberally construed, a plaintiff must still present factual

allegations sufficient to state a plausible claim for relief).

       The district court properly dismissed Frazier’s retaliation claim because

Frazier failed to allege facts to show that defendants knew of or were motivated by

Frazier’s federal action filed against individuals at another prison facility years

earlier. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (elements

of a retaliation claim in the prison context).


                                             2                                    13-17471
      We reject Frazier’s contentions concerning leave to amend to add new

defendants.

      AFFIRMED.




                                       3                                     13-17471